Poch, J. This case comes to be heard upon a joint stipulation entered into by the parties. According to the agreed-upon facts, this claim arose as follows: On May 7, 1974, Claimant was an inmate at Joliet Correctional Center where he worked as a cook in the residents’ kitchen. As a cook, one of his responsibilities was the operation of the stove, including the lighting of the oven. On the aforementioned date, Claimant was attempting to light the oven when it exploded in his face, apparently as a result of gas leakage. The explosion caused him to suffer burns about his face and body, for which he seeks recovery of damages. Respondent has conceded that it was negligent in failing to maintain the oven in a safe condition, and that its negligence was the sole and proximate cause of Claimant’s injuries. It is further conceded that Claimant was acting with due care for his own safety. Both parties agree that Claimant’s damages equal $1,500.00 and that an award in that amount would constitute full and final satisfaction of this claim. Although the Court is not bound by a joint stipulation such as this, we hesitate to interpose a controversy between the parties where none appears to exist. In this case, the stipulated facts are sufficient to warrant a finding of negligence on Respondent’s part and liability for Claimant’s injuries. As for the agreed-upon award, we see nothing to indicate that this amount was not determined by a thorough consideration of all the elements of damages relating to this case. We therefore accept the stipulation in its entirety, including the suggested award. Claimant is hereby awarded the sum of $1,500.00 (one thousand five hundred dollars and no cents) as full and final satisfaction for the instant claim.